 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       RICARDO WEST,                                  No. 2:18-cv-2752 DB
12                        Plaintiff,
13             v.                                       ORDER
14       ANDREW SAUL, Commissioner of Social
         Security, 1
15

16                        Defendant.
17

18            This social security action was submitted to the court without oral argument for ruling on

19   plaintiff’s motion for summary judgment and defendant’s cross-motion for summary judgment. 2

20   Plaintiff’s motion argues that the Administrative Law Judge’s treatment of plaintiff’s subjective

21   testimony was erroneous.

22   ////

23

24   1
       Andrew Saul became the Commissioner of the Social Security Administration on June 17, 2019.
     See https://www.ssa.gov/agency/commissioner.html (last visited by the court on July 30, 2019).
25   Accordingly, Andrew Saul is substituted in as the defendant in this action. See 42 U.S.C. §
26   405(g) (referring to the “Commissioner’s Answer”); 20 C.F.R. § 422.210(d) (“the person holding
     the Office of the Commissioner shall, in his official capacity, be the proper defendant”).
27
     2
      Both parties have previously consented to Magistrate Judge jurisdiction over this action
28   pursuant to 28 U.S.C. § 636(c). (See ECF Nos. 7 & 8.)
                                                    1
 1          For the reasons explained below, plaintiff’s motion is granted, defendant’s cross-motion is

 2   denied, the decision of the Commissioner of Social Security (“Commissioner”) is reversed, and

 3   this matter is remanded for further proceedings.

 4                                  PROCEDURAL BACKGROUND

 5          On October 1, 2015, plaintiff filed an application for Disability Insurance Benefits

 6   (“DIB”) under Title II of the Social Security Act (“the Act”), alleging disability beginning on

 7   April 18, 2014. (Transcript (“Tr.”) at 15, 174-79.) Plaintiff’s alleged impairments included back

 8   pain, hypertension, and muscle spasms. (Id. at 201.) Plaintiff’s application was denied initially,

 9   (id. at 102-06), and upon reconsideration. (Id. at 109-13.)

10          Plaintiff requested an administrative hearing and a hearing was held before an

11   Administrative Law Judge (“ALJ”) on November 9, 2017. (Id. at 30-69.) Plaintiff was

12   represented by an attorney and testified at the administrative hearing. (Id. at 30-35.) In a

13   decision issued on November 27, 2017, the ALJ found that plaintiff was not disabled. (Id. at 25.)

14   The ALJ entered the following findings:

15                  1. The claimant meets the insured status requirements of the Social
                    Security Act through December 31, 2019.
16
                    2. The claimant has not engaged in substantial gainful activity
17                  since April 18, 2014, the alleged onset date (20 CFR 404.1571 et
                    seq.).
18
                    3. The claimant has the following severe impairments: lumbar
19                  spine degenerative disc disease; lumbosacral radiculitis/facet
                    arthropathy; myofascial pain; cervical degenerative disc disease;
20                  hemochromatosis; and hypertension (20 CFR 404.1520(c)).
21                  4. The claimant does not have an impairment or combination of
                    impairments that meets or medically equals the severity of one of
22                  the listed impairments in 20 CFR Part 404, Subpart P, Appendix 1
                    (20 CFR 404.1520(d), 404.1525, and 404.1526).
23
                    5. After careful consideration of the entire record, the undersigned
24                  finds that the claimant has the residual functional capacity to perform
                    light work as defined in 20 CFR 404.1567(b) and 416.967(b) and
25                  SSR 83-10 specifically as follows: the claimant can lift and/or carry
                    20 pounds occasionally and 10 pounds frequently; he can stand
26                  and/or walk for six hours out of an eight-hour workday with normal
                    breaks; he can sit for six hours out of an eight-hour workday with
27                  normal breaks; he is unlimited with respect to pushing and/or pulling,
                    other than as indicated for lifting and/or carrying; he can occasionally
28                  climb ramps, stairs, ladders, ropes, and scaffolds; he can occasionally
                                                          2
 1                     stoop; he can frequently kneel, crouch, and crawl; and he requires the
                       option to alternate between sitting and standing at will while
 2                     remaining on task.

 3                     6. The claimant is unable to perform any past relevant work (20
                       CFR 404.1565).
 4
                       7. The claimant was born [in] 1964 and was 49 years old, which is
 5                     defined as an individual closely approaching advanced age, on the
                       alleged disability onset date (20 CFR 404.1563).
 6
                       8. The claimant has at least a high school education and is able to
 7                     communicate in English (20 CFR 404.1564).

 8                     9. Transferability of job skills is not material to the determination of
                       disability because using the Medical-Vocational Rules as a
 9                     framework supports a finding that the claimant is “not disabled,”
                       whether or not the claimant has transferable job skills (See SSR 82-
10                     41 and 20 CFR Part 404, Subpart P, Appendix 2).

11                     10. Considering the claimant’s age, education, work experience, and
                       residual functional capacity, there are jobs that exist in significant
12                     numbers in the national economy that the claimant can perform (20
                       CFR 404.1569 and 404.1569(a)).
13
                       11. The claimant has not been under a disability, as defined in the
14                     Social Security Act, from April 18, 2014, through the date of this
                       decision (20 CFR 404.1520(g)).
15

16   (Id. at 17-25.)

17           On September 12, 2018, the Appeals Council denied plaintiff’s request for review of the

18   ALJ’s November 27, 2017 decision. (Id. at 1-5.) Plaintiff sought judicial review pursuant to 42

19   U.S.C. § 405(g) by filing the complaint in this action on October 12, 2018. (ECF. No. 1.)

20                                            LEGAL STANDARD

21           “The district court reviews the Commissioner’s final decision for substantial evidence,

22   and the Commissioner’s decision will be disturbed only if it is not supported by substantial

23   evidence or is based on legal error.” Hill v. Astrue, 698 F.3d 1153, 1158-59 (9th Cir. 2012).

24   Substantial evidence is such relevant evidence as a reasonable mind might accept as adequate to

25   support a conclusion. Osenbrock v. Apfel, 240 F.3d 1157, 1162 (9th Cir. 2001); Sandgathe v.

26   Chater, 108 F.3d 978, 980 (9th Cir. 1997).

27           “[A] reviewing court must consider the entire record as a whole and may not affirm

28   simply by isolating a ‘specific quantum of supporting evidence.’” Robbins v. Soc. Sec. Admin.,
                                                           3
 1   466 F.3d 880, 882 (9th Cir. 2006) (quoting Hammock v. Bowen, 879 F.2d 498, 501 (9th Cir.

 2   1989)). If, however, “the record considered as a whole can reasonably support either affirming or

 3   reversing the Commissioner’s decision, we must affirm.” McCartey v. Massanari, 298 F.3d 1072,

 4   1075 (9th Cir. 2002).

 5          A five-step evaluation process is used to determine whether a claimant is disabled. 20

 6   C.F.R. § 404.1520; see also Parra v. Astrue, 481 F.3d 742, 746 (9th Cir. 2007). The five-step

 7   process has been summarized as follows:

 8                  Step one: Is the claimant engaging in substantial gainful activity? If
                    so, the claimant is found not disabled. If not, proceed to step two.
 9
                    Step two: Does the claimant have a “severe” impairment? If so,
10                  proceed to step three. If not, then a finding of not disabled is
                    appropriate.
11
                    Step three: Does the claimant’s impairment or combination of
12                  impairments meet or equal an impairment listed in 20 C.F.R., Pt. 404,
                    Subpt. P, App. 1? If so, the claimant is automatically determined
13                  disabled. If not, proceed to step four.
14                  Step four: Is the claimant capable of performing his past work? If
                    so, the claimant is not disabled. If not, proceed to step five.
15
                    Step five: Does the claimant have the residual functional capacity to
16                  perform any other work? If so, the claimant is not disabled. If not,
                    the claimant is disabled.
17

18   Lester v. Chater, 81 F.3d 821, 828 n.5 (9th Cir. 1995).

19          The claimant bears the burden of proof in the first four steps of the sequential evaluation

20   process. Bowen v. Yuckert, 482 U.S. 137, 146 n. 5 (1987). The Commissioner bears the burden

21   if the sequential evaluation process proceeds to step five. Id.; Tackett v. Apfel, 180 F.3d 1094,

22   1098 (9th Cir. 1999).

23                                            APPLICATION

24          Plaintiff’s pending motion argues that the ALJ’s treatment of the plaintiff’s subjective

25   testimony constituted error. (Pl.’s MSJ (ECF No. 12) at 16-22. 3) The Ninth Circuit has

26   summarized the ALJ’s task with respect to assessing a claimant’s credibility as follows:

27
     3
      Page number citations such as this one are to the page number reflected on the court’s CM/ECF
28   system and not to page numbers assigned by the parties.
                                                       4
 1                  To determine whether a claimant’s testimony regarding subjective
                    pain or symptoms is credible, an ALJ must engage in a two-step
 2                  analysis. First, the ALJ must determine whether the claimant has
                    presented objective medical evidence of an underlying impairment
 3                  which could reasonably be expected to produce the pain or other
                    symptoms alleged. The claimant, however, need not show that her
 4                  impairment could reasonably be expected to cause the severity of the
                    symptom she has alleged; she need only show that it could
 5                  reasonably have caused some degree of the symptom. Thus, the ALJ
                    may not reject subjective symptom testimony . . . simply because
 6                  there is no showing that the impairment can reasonably produce the
                    degree of symptom alleged.
 7
                    Second, if the claimant meets this first test, and there is no evidence
 8                  of malingering, the ALJ can reject the claimant’s testimony about the
                    severity of her symptoms only by offering specific, clear and
 9                  convincing reasons for doing so[.]

10   Lingenfelter v. Astrue, 504 F.3d 1028, 1035-36 (9th Cir. 2007) (citations and quotation marks

11   omitted). “The clear and convincing standard is the most demanding required in Social Security

12   cases.” Moore v. Commissioner of Social Sec. Admin., 278 F.3d 920, 924 (9th Cir. 2002). “At

13   the same time, the ALJ is not required to believe every allegation of disabling pain, or else

14   disability benefits would be available for the asking[.]” Molina v. Astrue, 674 F.3d 1104, 1112

15   (9th Cir. 2012).

16          “The ALJ must specifically identify what testimony is credible and what testimony

17   undermines the claimant’s complaints.” 4 Valentine v. Commissioner Social Sec. Admin., 574

18   F.3d 685, 693 (9th Cir. 2009) (quoting Morgan v. Comm’r of Soc. Sec. Admin., 169 F.3d 595,

19   599 (9th Cir. 1999)). In weighing a claimant’s credibility, an ALJ may consider, among other

20   things, the “[claimant’s] reputation for truthfulness, inconsistencies either in [claimant’s]

21   testimony or between [her] testimony and [her] conduct, [claimant’s] daily activities, [her] work

22   record, and testimony from physicians and third parties concerning the nature, severity, and effect

23   of the symptoms of which [claimant] complains.” Thomas v. Barnhart, 278 F.3d 947, 958-59

24
     4
       In March 2016, Social Security Ruling (“SSR”) 16-3p went into effect. “This ruling makes
25   clear what our precedent already required: that assessments of an individual’s testimony by an
26   ALJ are designed to ‘evaluate the intensity and persistence of symptoms after the ALJ finds that
     the individual has a medically determinable impairment(s) that could reasonably be expected to
27   produce those symptoms,’ and not to delve into wide-ranging scrutiny of the claimant’s character
     and apparent truthfulness.” Trevizo v. Berryhill, 871 F.3d 664, 679 (9th Cir. 2017) (quoting SSR
28   16-3p) (alterations omitted).
                                                       5
 1   (9th Cir. 2002) (modification in original) (quoting Light v. Soc. Sec. Admin., 119 F.3d 789, 792

 2   (9th Cir. 1997)). If the ALJ’s credibility finding is supported by substantial evidence in the

 3   record, the court “may not engage in second-guessing.” Id.

 4           Here, the ALJ evaluated plaintiff’s testimony as follows:

 5                   The claimant alleged disability primarily due to a history of neck and
                     back pain. In his Exertional Activities Questionnaire dated April 21,
 6                   2016, he endorsed significant difficulties with mobility and exertion
                     due to back pain. He indicated that any movement that required
 7                   bending, stooping and lifting would bring on pain. The claimant
                     reported he was taking Baclofen and Gabapentin for pain and he was
 8                   using a back brace on a daily basis. He described his symptoms as
                     getting worse and he was unable to stand or sit for more than a few
 9                   minutes at a time. At the hearing, the claimant endorsed similar
                     symptoms and limitations, maintaining that he was unable to lift
10                   more than five pounds and he had trouble walking to the mailbox due
                     to pain. He indicated he was using a cane, but acknowledged that it
11                   was not prescribed by his doctor. The claimant stated he was taking
                     Norco and had injections that did not improve his pain symptoms.
12                   Without medication, he said his pain level was rated a 10 on a scale
                     of 1 to 10. He confirmed he had not undergone surgery for the back
13                   pain as he was advised that he was not a candidate for surgery.
14                   After careful consideration of the evidence, the undersigned finds
                     that the claimant’s medically determinable impairments could
15                   reasonably be expected to cause the alleged symptoms; however, the
                     claimant’s statements concerning the intensity, persistence and
16                   limiting effects of these symptoms are not entirely consistent with
                     the medical evidence and other evidence in the record for the reasons
17                   explained in this decision. The standard for disability is not just the
                     inability to perform the claimant’s past work but also the inability to
18                   perform all other work given the claimant’s residual functional
                     capacity, vocational profile and work history. The record supports a
19                   finding that the claimant is able to perform work within the residual
                     functional capacity assessed herein.
20

21   (Tr. at 20) (citations omitted).

22           The ALJ’s analysis consists of merely the vague and conclusory finding that plaintiff’s

23   testimony was “not entirely consistent” with the evidence followed by the equally vague and

24   conclusory reference to the “standard for disability,” before simply asserting that the “record

25   supports a finding that the claimant is able to perform work[.]” (Id.) This analysis is devoid of

26   any specificity with respect to plaintiff’s testimony and the evidence that supports or detracts

27   from plaintiff’s testimony.

28   ////
                                                        6
 1          “An ALJ’s ‘vague allegation’ that a claimant’s testimony is ‘not consistent with the

 2   objective medical evidence,’ without any ‘specific findings in support’ of that conclusion is

 3   insufficient for our review.” Treichler v. Commissioner of Social Sec. Admin., 775 F.3d 1090,

 4   1103 (9th Cir. 2014) (quoting Vasquez v. Astrue, 572 F.3d 586, 592 (9th Cir. 2009)). “This

 5   boilerplate statement encourages an inaccurate assessment of a claimant’s credibility and also

 6   permits determination of RFCs that are inconsistent with truly credible testimony. The approach

 7   taken by the ALJ was inconsistent with the Social Security Act and should not be used in

 8   disability decisions.” Laborin v. Berryhill, 867 F.3d 1151, 1152-53 (9th Cir. 2017). This is

 9   because “‘[s]uch boilerplate language fails to inform us in a meaningful, reviewable way of the

10   specific evidence the ALJ considered in determining that claimant’s complaints were not credible.

11   More troubling, it appears that the Commissioner has repeatedly been using this same boilerplate

12   paragraph to reject the testimony of numerous claimants, without linking the conclusory

13   statements contained therein to evidence in the record or even tailoring the paragraph to the facts

14   at hand, almost without regard to whether the boilerplate paragraph has any relevance to the

15   case.’” Bjornson v. Astrue, 671 F.3d 640, 645 (7th Cir. 2012) (quoting Hardman v. Barnhart, 362

16   F.3d 676, 679 (10th Cir. 2004)).

17          Accordingly, the court finds that the ALJ failed to provide a clear and convincing reason

18   for rejecting plaintiff’s testimony. Plaintiff, therefore, is entitled to summary judgment on the

19   claim that the ALJ’s treatment of plaintiff’s subjective testimony constituted error.

20                                            CONCLUSION

21          With error established, the court has the discretion to remand or reverse and award

22   benefits. McAllister v. Sullivan, 888 F.2d 599, 603 (9th Cir. 1989). A case may be remanded

23   under the “credit-as-true” rule for an award of benefits where:

24                  (1) the record has been fully developed and further administrative
                    proceedings would serve no useful purpose; (2) the ALJ has failed to
25                  provide legally sufficient reasons for rejecting evidence, whether
                    claimant testimony or medical opinion; and (3) if the improperly
26                  discredited evidence were credited as true, the ALJ would be
                    required to find the claimant disabled on remand.
27

28   ////
                                                        7
 1   Garrison, 759 F.3d at 1020. Even where all the conditions for the “credit-as-true” rule are met,

 2   the court retains “flexibility to remand for further proceedings when the record as a whole creates

 3   serious doubt as to whether the claimant is, in fact, disabled within the meaning of the Social

 4   Security Act.” Id. at 1021; see also Dominguez v. Colvin, 808 F.3d 403, 407 (9th Cir. 2015)

 5   (“Unless the district court concludes that further administrative proceedings would serve no

 6   useful purpose, it may not remand with a direction to provide benefits.”); Treichler, 775 F.3d at

 7   1105 (“Where . . . an ALJ makes a legal error, but the record is uncertain and ambiguous, the

 8   proper approach is to remand the case to the agency.”).

 9           Here, upon review of the record, the court cannot find that further proceedings would

10   serve no useful purpose. Thus, this matter must be remanded for further proceedings.

11           Accordingly, IT IS HEREBY ORDERED that:

12           1. Plaintiff’s motion for summary judgment (ECF No. 12) is granted;

13           2. Defendant’s cross-motion for summary judgment (ECF No. 13) is denied;

14           3. The Commissioner’s decision is reversed;

15           4. This matter is remanded for further proceedings consistent with this order; and

16           5. The Clerk of the Court shall enter judgment for plaintiff and close this case.

17   DATED: March 24, 2020                                  /s/ DEBORAH BARNES
                                                            UNITED STATES MAGISTRATE JUDGE
18

19

20

21

22

23

24
     DLB:6
25   DB\orders\orders.soc sec\west2752.ord

26

27

28
                                                        8
